                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO



 CONESTOGA WAGON CO. LLC,
                                             Case No. 4:19-cv-00251-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 PLAINSCRAFT, LLC,

        Defendant.



                               INTRODUCTION

      Before the Court is Defendant, PlainsCraft’s Motion to Dismiss for Lack of

Jurisdiction (Dkt. 12) and Plaintiff, Conestoga Wagon Co.’s Motion for Leave to

Conduct Jurisdictional Discovery (Dkt. 19). The motions are fully briefed and at

issue. For the reasons discussed below the Court will grant Conestoga’s motion to

conduct jurisdictional discovery and deny PlainsCraft’s motion to dismiss without

prejudice.




MEMORANDUM DECISION AND ORDER - 1
                                 BACKGROUND

      Conestoga Wagon Co. is a Wyoming company with its principal place of

business in Bloomington, Idaho. Conestoga manufactures luxury covered camping

wagons, which it sells to campgrounds and other customers across the United

States. Compl. ¶ 10. PlainsCraft is a Kansas company that also manufactures

luxury camping wagons.

      Conestoga claims that PlainsCraft’s founder, Dennis Steinman contacted

Conestoga staff pretending to be a potential buyer in order to obtain details about

Conestoga’s product, manufacturing, and pricing, with the intention of using that

information to start his own business building luxury camping wagons. Compl.

¶¶ 48-51. Conestoga claims that Steinman started his own business building and

marketing camping wagons, which are “confusingly similar” in design to

Conestoga’s wagons. Id. ¶¶ 53-58. Conestoga claims that PlainsCraft has infringed

Conestoga’s trademarks and trade dress, and this infringement constitutes unfair

competition. Id. ¶¶ 72, 94.

      PlainsCraft moves to dismiss Conestoga’s complaint, arguing that it has

insufficient contacts with Idaho to confer personal jurisdiction on Idaho courts over

PlainsCraft. Specifically, PlainsCraft contends that Steinman’s contacts with

Conestoga staff occurred prior to the formation of PlainsCraft, and as such, cannot

be imputed to PlainsCraft for purposes of personal jurisdiction. Further,


MEMORANDUM DECISION AND ORDER - 2
PlainsCraft contends that it does not engage in targeted marketing efforts in Idaho,

has never sold any products to an Idaho resident, has never shipped any products to

Idaho, and generally has no other connections to Idaho. Def.’s Mem. at 9, Dkt. 12-

1.

      Conestoga filed a motion to conduct jurisdictional discovery to determine

the extent and nature of Steinman’s relationship to PlainsCraft and to confirm that

PlainsCraft’s assertions that it has no other contacts with Idaho are true. Pl.’s Mem.

at 3-4, Dkt. 20.

                                      ANALYSIS

      At this early stage of the proceedings, a plaintiff need only establish a prima

facie case for personal jurisdiction to survive a motion to dismiss. See Caruth v.

International Psychoanalytical Ass'n, 59 F.3d 126, 128 (9th Cir.1995). Where

discovery “might well demonstrate facts sufficient to constitute a basis for

jurisdiction,” a district court abuses its discretion if it denies an opportunity for

such discovery. Harris Rutsky & Co. Ins. Services, Inc. v. Bell & Clements,

Ltd., 328 F.3d 1122, 1135 (9th Cir. 2003).

      Conestoga has at least a colorable claim that discovery might yield facts

sufficient to establish a prima facie case of personal jurisdiction over PlainsCraft.

Pre-incorporation contacts of an individual can be attributed to the corporation for

the purposes of analyzing personal jurisdiction. See Burlington Indus., Inc. v.


MEMORANDUM DECISION AND ORDER - 3
Yanoor Corp., 178 F. Supp. 2d 562, 568 (M.D.N.C. 2001). Typically, pre-

incorporation activity involves some type of contractual agreement. See Chartrand

v. Barney's Club, Inc., 380 F.2d 97, 101 (9th Cir. 1967). However, if as alleged,

Steinman is PlainsCraft’s sole organizer and PlainsCraft relied on the designs

acquired by Steinman prior to its incorporation, then Steinman’s conduct may be

attributed to PlainsCraft for purposes of jurisdiction.

      Further, Conestoga seeks to confirm PlainsCraft’s claims that it had no other

contacts with Idaho. PlainsCraft operates a passive website which is available

nationally; further, it is not disputed that PlainsCraft markets its products outside of

Kansas. If PlainsCraft had contacts with Idaho or an Idaho resident this may

support jurisdiction.

      Without rendering any opinion on the merits of the personal jurisdiction

issue, the Court finds that Conestoga has at least made a colorable claim that

requires jurisdictional discovery before the personal jurisdiction issue can be

resolved. The Court will therefore grant the motion for leave to conduct

jurisdictional discovery and give Conestoga 90 days to complete discovery. The

Court will deny the motion to dismiss – not on the merits, but for the pragmatic

reason that the motion needs to be re-filed (if necessary) after the jurisdictional

discovery is completed so that it can contain a full analysis of that evidence.




MEMORANDUM DECISION AND ORDER - 4
      With regard to the discovery on the personal jurisdiction issue, the discovery

will be limited to: (1) The nature and extent of Steinman’s relationship to

PlainsCraft, (2) Steinman’s and PlainsCraft’s knowledge of Conestoga,

Conestoga’s camping wagon, Conestoga’s location in Idaho, and possible damage

to Conestoga by PlainsCraft’s or Steinman’s activities, and (3) the details of

PlainsCraft’s contacts with Idaho (if any). The parties shall draft a detailed

Discovery Plan concerning how they will conduct this discovery and file it with the

Court within 10 days following this decision. If any disputes arise, the parties will

contact Law Clerk Wade Foster immediately at wade_foster@id.uscourts.gov.

                                      ORDER

      IT IS ORDERED that

      1.     Plaintiff’s Motion for Leave to Conduct Jurisdictional Discovery

             (Dkt. 19) is GRANTED, plaintiff shall have 90 days to complete

             discovery.

      2.     Discovery on personal jurisdiction shall be limited to: (1) The nature

             and extent of Steinman’s relationship to PlainsCraft, (2) Steinman’s

             and PlainsCraft’s knowledge of Conestoga, Conestoga’s camping

             wagon, Conestoga’s location in Idaho, and possible damage to

             Conestoga by PlainsCraft’s or Steinman’s activities, and (3) the

             details of PlainsCraft’s contacts with Idaho (if any). The parties shall


MEMORANDUM DECISION AND ORDER - 5
           draft a detailed Discovery Plan concerning how they will conduct this

           discovery and file it with the Court within 10 days following this

           decision. If any disputes arise, the parties will contact Law Clerk

           Wade Foster immediately at wade_foster@id.uscourts.gov.

     3.    Defendant’s Motion to Dismiss (Dkt. 12) is DENIED WITHOUT

           PREJUDICE.



                                            DATED: December 6, 2019


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
